DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 June 2020 has been entered.
 
Claims 1-2, 4, 6-8, 10-16 are pending in this Application.

Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  References not previously cited are found in an attached PTO-892 for this Office Action.
An address to arguments is presented after the following rejections.
Examiner notes:
1) Adhesive paper is indicated in the instant Specification as being polyethylene terephthalate ([0031]).  As such, a polymer is taken as applicable to being a paper.
2) In accord with the definition of a right-angle area in the instant Specification (instant Specification [0004]), the boundary for a right-angle area is considered to be defined by the boundary of the adhesive on the right-angle area that is adhered at the right-angle area.  As such, the location of the adhesive piece, or an adhesive of an adhesive tape, defined by its boundary or edge, placed in a corner of a blank foil, fully covers the right-angle corner area that is defined by the width and length dimensions of the adhesive piece or adhesive tape because the adhesive piece is adhered at, and thus is adhered in or over--and thus fully covers--the right angle area because the entirety of the adhesive piece or adhesive tape is adhered at and thus covers  the entire right angle area. 
3) The term “flat surface” is considered as a surface represented by a two dimensional area or straight line in a drawing or drawing projection.   A flat surface being shown by the 2 dimensional drawing of instant Specification’s Figures 1-2.

Claim Rejections - 35 USC § 103
Claims 1-2, 4, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (JP H10-074538 with English machine translation and JPO Abstract) in view of Kaito et al. [Kaito] (US 2003/0224242). 
As to Claim 1:
Matsumoto discloses a lithium ion battery electrode piece comprising an electrode piece substrate active material layer (sheet-like electrode coating with film thereon [0005]-[0006]), a blank foil (item 1a, Figure 1), and at least one adhesive piece—or adhesive tape (exposed, uncoated, portion of  current collector with tape—
The Matsumoto blank foil comprising a first end (Matsumoto Figure 1, left end--under item 1d) and implicitly a second end, at the opposing end of the spanning direction (towards the right of Figure 1) away from the first end.  The first end is disclosed as being away from the electrode piece substrate (Matsumoto 1b Figure 1) and the second end being close to the electrode piece substrate (Matsumoto item 1b Figure 1). 
The Matsumoto blank foil is further disclosed as containing a plurality of corners (Matsumoto Figure 1, see two corners on left side or first end side) at the first end, while further disclosing the electrode structure is formed in a rectangular shape (items 1b, 1d, Figure 2 [0063]), the electrode and its collector and the tape thereon (1a, 1b, 1d Figure 1) being considered as rectangular and thus is considered to be comprised with right angle end corners with a right angle nearing the first end—such corner sides are shown parallel to the sides and ends of the exposed collector region (1a), shown parallel to the rectangular electrode structure ([0063])—each corner of the collector comprised with tape is considered as having right-angle corners structure.
Although Matsumoto does not specifically disclose the blank foil having right angle areas, because the Matsumoto electrode structure is considered rectangular in the rectangular battery it would have been obvious to also have a rectangular blank foil, 
Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to have chosen a rectangular current collector with a rectangular, right angle blank foil right angle corners for a rectangular electrode in the form of rectangular cell with foil in a shape indicated by Matsumoto with a reasonable expectation of success.
However, although Matsumoto discloses adhesive tape in right corner areas, wherefore the tape does not cover the edges or side surfaces of the first end (tape item 1d [0034] Figure 1), Matsumoto does not specifically disclose the foil of a plurality of corners is comprised with each of the at least one adhesive piece has a first edge aligned with one of the edges of the first end and the side surface is uncovered by the at least one adhesive piece. 
On the other hand, Kaito teaches that for lithium ion secondary batteries (Kaito Title), a non-active material, such as insulating material further indicated to be an adhesive tape (Kaito [0047], [0071]) is to be disposed at each lengthwise edge of a current collector as well as the insulating material abutting the end edge of the blank foil or collector ([0059] and Figure 1 item 113 [0050]). Such arrangement provides aligning with the end of the edge of a current collector and the lengthwise edges of the current collector.  The arrangement prevents burs from short circuiting between a collector and an active electrode material part ([0070], [0074], and [0084]).
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have aligned the edges of the insulating tape of Matsumoto at the 

Further, as a Matsumoto foil is of the sheet structure (Matsumoto [0029] as shown in Figure 3 and Figure 1), it is considered to have two opposing main surfaces (as indicated in the instant Specification (instant Specification [0006]) where a sheet structure implicitly has opposing main surfaces considered as flat (see flat opposing surfaces of item 1a shown in Figure 3).  Such surfaces considered as flat surfaces (see note 3 above concerning “flat”)

Regarding Claim 2, Matsumoto discloses the limitations set forth above. 
Although Matsumoto does not explicitly disclose the at least one adhesive piece (Matsumoto item 1d Figure 1) is aligned with the edges of right angle area, Kaito teaches that for lithium ion secondary batteries (Kaito Title), a non-active material, such as insulating material further indicated to be an adhesive tape (Kaito [0047], [0071]) is to be disposed at each lengthwise edge of a current collector as well as the insulating material abutting the end edge of the blank foil or collector ([0059] and Figure 1 item 113 [0050]). Such arrangement of adhesive placement provides aligning with the first end of the edge of a current collector and the lengthwise edges of the current collector, applicable to a blank foil region at the foil end and sides, and thus placed in the right angle area where the end and a lengthwise side meet.   
The arrangement prevents burs from short circuiting between a collector and an active electrode material part (Kaito [0070], [0074], and [0084]).
It would also have been obvious to one of ordinary skill in the art at the time of the invention filing to have aligned the edges of the insulating tape of Matsumoto at the edges of the end and lengthwise sides the blank foil where the first end and lengthwise side blank foil meet in a right angle area, to prevent burs form from short circuiting between a collector and an active electrode material part as taught by Kaito.

Regarding Claim 4, Matsumoto discloses the limitations set forth above.  The Li-ion (lithium ion) battery electrode piece is further disclosed wherein each of the alt least one adhesive piece is a single adhesive piece and the single adhesive piece is adhered to the blank foil along a width direction (see adhesive tape’s width direction spanning across the longer blank foil direction Figure 1) wherefore the electrode piece substrate (tape material) fully covers the right-angle area under the adhesive piece (adhesive tape) as the entire adhesive piece covers the entire right angle area.  

Regarding Claim 7, Matsumoto discloses the limitations set forth above.  Matsumoto further disclose that the thickness of the at least one adhesive piece is less than the thickness of the electrode piece substrate (active material coating) because the electrode piece substrate or electrode coating is 150 μm thick (total thickness of coated electrode less 10 μm current collector foil thickness [0039]) and the adhesive piece is exemplified as having a thickness of 25 μm thick ([0052]).
Regarding Claim 8, Matsumoto discloses the limitations set forth above. The Li-ion (lithium ion) battery electrode piece further comprises an electrode tab (item 1c Figure 1). The electrode tab being arranged on the blank foil nearing the first end,  adhesive piece along the length direction because Matsumoto discloses adhesive piece or adhesive tape has a length of 15 mm is attached to the end of the exposed collector foil (item 1a Figure 1 [0030]) while the tab (1c Figure 1 [0033]) is attached 32 mm from the end of the current collector. As such, because the at least one adhesive piece (adhesive tape) is 15 mm along the length direction, the distance between the tab, at 32 mm from the end and the length of the adhesive piece is 15, thus the Matsumoto disclosure reads on  wherein a distance between the electrode tab and the first end is 1-5 times of a length of one of the at least one adhesive piece along the length direction. 

Claim 6 is/are rejected under 35 U.S.C.103 as being unpatentable over Matsumoto (JP H10-074538 with English machine translation and JPO Abstract) in view of Kaito et al. [Kaito] (US 2003/0224242) as applied to Claim 1 above, in further view of Nagamine et al. [Nagamine] (JP H05-47419). 
Regarding Claim 6, modified Matsumoto discloses the limitations set forth above.  Although Matsumoto discloses an adhesive piece and the end of a blank foil at the First right angle area, and although Matsumoto discloses that the adhesive piece spans to 50% or more of the width of the blank foil (Matsumoto Figure 1, items 1a blank foil, 1d adhesive piece [0011]), Matsumoto does not disclose the adhesive piece comprises a first adhesive piece and a second adhesive piece that are separated from each other, where the right-angle area, a second right-angle area, and the second adhesive piece covers the second right-angle area.  Also Matsumoto does not further 
On the other hand, Nagamine teaches a battery electrode adhesive tape applied as one or more adhesive pieces.  As such, the replacement of a single piece of Matsumoto is applicable to being replaced more than one piece as a first piece and a second piece is disclosed by Nagamine to cover not only a center piece between opposing sides of a right angle area, but also using two adhesive pieces individually covering a divided right angle area with a first adhesive piece applied to a first (upper)  right angle area, or upper right angle area (Nagamine top adhesive piece 20 of Figure 5) and a lower right angle area or second right angle area with a second or lower adhesive tape (Nagamine lower item 20 Figure 5) using separated, a plurality, or two adhesive pieces covering separated first and second right angle areas where defining the width of the adhesive piece (Nagamine [0048], Figure 5) where two adhesive pieces oriented the same where plurality of adhesive pieces, or each of the plurality of pieces, as shown in Nagamine Figure 5), is suggested to cover over percent of the assembly width (Nagamine [0011]) and thus over 80 percent for two pieces. Two piece use is thus suggested to provide coverage equivalent to the single piece use as each single piece or   a pair of adhesive pieces cover over 50 percent of the assembly width (Nagamine [0007]-[0008] Figure 5).
Further, because the two pieces shown by Nagamine are separated, they are considered staggered or are staggeredly arranged on the blank foil. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have staggeredly applied more than one adhesive piece to provide . 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (JP H10-074538 with English machine translation and JPO Abstract) in view of Kaito et al. [Kaito] (US 2003/0224242) as applied to Claim 1 above, in additional view of Oh et al. [Oh] (US 2010/0035144).
Regarding Claim 10, Matsumoto discloses the limitations set forth above. 
Although Matsumoto discloses employing polypropylene or polyimide for the adhesive piece paper or film (Matsumoto [0009] and see note 1 above), Matsumoto does not disclose employing polyethylene terephthalate as adhesive paper.
On the other hand, Oh ([0029]) teaches that polyethylene terephthalate is employed for battery electrode assembly protective tape having stability when contacted with electrolytes. Such materials being polyethylene terephthalate, polypropylene, and polyimides (ibid.).
In view of Oh’s recognition that polypropylene, polyimide, or polyethylene terephthalate are equivalent and interchangeable, it would have been obvious to one of ordinary skill in the art to substitute polyethylene, polypropylene, polyimide for polyethylene terephthalate and thereby arrive at the present invention.  Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention, where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  (See MPEP 2183, In re Ruff)
It would have been obvious to one of ordinary skill in the art to have employed the adhesive piece or adhesive tape material of polyethylene terephthalate that is stable in electrolytes, as taught by Oh, for the polyester or polyethylene or polypropylene resin materials taught by taught by Matsumoto, using simple substitution of one known element for another to obtain predictable electrolyte stability results. 


Claims 11-15 is/are rejected under 35 U.S.C.103 as being unpatentable over Matsumoto (JP H10-074538 with English machine translation and JPO Abstract) in view of Kaito et al. [Kaito] (US 2003/0224242) in further view of Nagamine et al. [Nagamine], (JP H05-47419). 
As to Claim 11:
Matsumoto discloses a lithium ion battery electrode piece comprising an electrode piece substrate active material layer (sheet-like electrode coating with film thereon [0005]-[0006]), a blank foil (item 1a, Figure 1), and an adhesive piece—or adhesive tape (exposed—uncoated-- portion of  current collector with tape—comprised with adhesive-- thereon  ([0006], [0008]-[0009] of Matsumoto) wherefore the blank foil being arranged on one end of the electrode piece substrate in a direction (spanning) along a length direction of the electrode piece substrate (Matsumoto Figure 1 adhesive tape, item 1d [0063]).  
The Matsumoto blank foil comprising a first end (Matsumoto Figure 1, left end--under item 1d) and implicitly a second end --opposing end spanning (towards the right of Figure 1) away from the first end; the first end is away from the electrode piece 
The Matsumoto blank foil is further disclosed as containing a plurality of corners (Matsumoto Figure 1, see two corners on left side) while further disclosing the electrode structure is formed in a rectangular shape (items 1b, 1d, Figure 2 [0063]), the electrode and its collector and the tape thereon (1a, 1b, 1d Figure 1) being considered as rectangular and thus is considered to be comprised with right angle end corners with a right angle nearing the first end, such corner sides are shown parallel to the sides and ends of the exposed collector region (1a), shown parallel to the rectangular electrode structure ([0063]), each corner of the collector comprised with tape is considered as having right-angle corners structure.
Although Matsumoto does not specifically disclose the blank foil having right angle areas, because the Matsumoto electrode structure is considered rectangular in the rectangular battery it would have been obvious to also have a rectangular blank foil, with implicitly right angle areas, of a rectangular structure because it is part of the rectangular cell structure, with a reasonable expectation of success.  
However, although Matsumoto discloses adhesive tape in right corner areas, where the tape does not cover the side surface of the first end (tape item 1d [0034] Figure 1), Matsumoto does not specifically disclose the foil of a plurality of corners is comprised with each of the adhesive piece has a first edge aligned with one of the edges of the first end and the side surface is uncovered by the adhesive piece. 
On the other hand, Kaito teaches that for lithium ion secondary batteries (Kaito Title), a non-active material, such as insulating material further indicated to be an 
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have aligned the edges of the insulating tape of Matsumoto at the edges of the end and lengthwise ends the current collector to prevent burs form from short circuiting between a collector and an active electrode material part as taught by Kaito. 

Further, as a Matsumoto foil is of the sheet structure ([0029] as shown in Figure 3 and Figure 1), it is considered to have two opposing main surfaces (as indicated in the instant Specification (instant Specification [0006]) where a sheet structure implicitly has opposing main surfaces considered as flat (see flat opposing surfaces of item 1a shown in Figure 3).  Such surfaces considered as flat surfaces (see note 3 above concerning “flat”)
Although Matsumoto discloses wherein the blank foil has two opposite main flat surfaces, and that the adhesive piece is adhered to the two main flat surfaces, where Matsumoto discloses that the adhesive piece spans is to 50% or more of the width of the blank foil (Matsumoto Figure 1, items 1a blank foil, 1d adhesive piece [0011]), Matsumoto does not disclose the adhesive piece comprises a first adhesive piece and a second adhesive piece that are separated from each other, where the right-angle area a 
On the other hand, Nagamine teaches battery electrode adhesive tape applied as one or more adhesive pieces.  As such, the replacement of a single piece of Matsumoto is applicable to being replaced more than one piece as a first piece and a second piece is disclosed by Nagamine to cover not only a center piece between opposing sides of a right angle area, but also using two adhesive pieces individually covering a divided right angle area with a first adhesive piece applied to a first (upper)  right angle area, or upper right angle area (Nagamine top adhesive piece 20 of Figure 5) and a lower right angle area—or second right angle area with a second or lower adhesive tape (Nagamine lower item 20 Figure 5) using separated, a plurality, or two adhesive pieces covering separated first and second right angle areas where defining the width of the adhesive piece (Nagamine [0048], Figure 5) where two adhesive pieces oriented the same where plurality of adhesive pieces, or each of the plurality of pieces, as shown in Nagamine Figure 5), is suggested to cover 30-40 or more percent of the assembly width (Nagamine [0011]) and thus 60-80 percent or more for two pieces. Two adhesive piece use is thus suggested by Nagamine to be equivalent to a single adhesive piece use when covering the span by the adhesive piece(s) (Nagamine [0007]-[0008] Figure 5 and Matsumoto [0011]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have applied more than one adhesive piece to either one or two equivalent adhesive pieces to angle areas at the upper and lower ends of electrode assembly of 
Although modified Masumoto does not disclose an arrangement where the adhesive piece insulating tape material,has a first edge aligned with one of the edges of the first end, and although Masumoto does not disclose an arrangement where the second adhesive piece that covers the second right angle area, Kaito teaches an arrangement that has an added adhesive piece aligned at the first edge with one of the edges of first end, with a second adhesive piece that covers the right angle area prevents burs from short circuiting between a collector and an active electrode material part (tape is a nonactive material, insulating part item 113, Figure 1 [0047], [0070]-[0071], [0074], [0084]).
Kaito also teaches that tapes be disposed at each lengthwise edge of a current collector as well as the insulating material abutting the end edge of the blank foil or collector ([0059] and Figure 1 item 113 [0050]) while further teaching that edges abutting the edges of the blank foil (Kaito [0047], [0071]), as exemplified in an arrangement using two pieces of adhesive tape on edges of blank foils (Kaito collector item 1101 Figure 11 with film item 1102 [0122] where the film is an insulative film tape with adhesive [0071]). The two adhesive pieces are arranged to align with opposing edges of the lengthwise blank for while also aligning to the end edge of the first and second right angle areas of opposing lengthwise edges while both the second adhesive piece and the adhesive piece are also both aligned at the end edge of the blank foil. Thus, the adhesive piece has a first edge aligned with one of the edges of the first end and the second adhesive piece covers the second right angle area. 
It would have been obvious to one ordinary skill in the art at the time of the invention filing to have provided two pieces of adhesive on the blank foil so as to cover a second right angle area and a first adhesive piece to having a first edge aligned with one of the edges of the first end of the modified Masumoto electrode piece substrate so as to prevent burs from short circuiting between a collector and an active electrode material part as taught by Kaito. 

Regarding Claim 12, modified Matsumoto discloses the limitations set forth above. 
Although Matsumoto does not explicitly disclose the at least one adhesive piece (Matsumoto item 1d Figure 1) is aligned with the edges of right angle area, Kaito teaches that for lithium ion secondary batteries (Kaito Title), a non-active material, such as insulating material further indicated to be an adhesive tape (Kaito [0047], [0071]) is to be disposed at each lengthwise edge of a current collector as well as the insulating material abutting the end edge of the blank foil or collector ([0059] and Figure 1 item 113 [0050]). Such arrangement of adhesive placement provides aligning with the first end of the edge of a current collector and the lengthwise edges of the current collector, applicable to a blank foil region at the foil end and sides, and thus placed in the right angle area where the end and a lengthwise side meet.   
The arrangement prevents burs from short circuiting between a collector and an active electrode material part (Kaito [0070], [0074], and [0084]).
It would also have been obvious to one of ordinary skill in the art at the time of the invention filing to have aligned the edges of the insulating tape of Matsumoto at the 

Regarding Claim 13, modified Matsumoto discloses the limitations set forth above.  Modified Matsumoto further disclose that at least a portion of the thickness of the adhesive piece is less than the thickness of the electrode piece substrate (active material coating) because the electrode piece substrate or electrode coating is 150 μm thick (total thickness of coated electrode less 10 μm current collector foil thickness [0039]) and the adhesive piece is exemplified as having a thickness of 25 μm thick ([0052]).
Regarding Claim 14, modified Matsumoto discloses the limitations set forth above. The modified Matsumoto  Li-ion (lithium ion) battery electrode piece further comprises an electrode tab (item 1c Figure 1), the electrode tab being arranged on the blank foil nearing the first end, wherein a distance between the electrode tab and the first end is 1-5 times of a length of one of the adhesive piece along the length direction –such being because Matsumoto discloses adhesive piece or adhesive tape has a length of 15 mm is attached to the end of the exposed collector foil (item 1a Figure 1 [0030]); while the tab (1c Figure 1 [0033]) is attached 32 mm from the end of the current collector. As such, because the adhesive piece (adhesive tape) is 15 mm along the length direction, the distance between the tab, at 32 mm from the end and the length of the adhesive piece is 15, thus the Matsumoto disclosure reads on wherein a distance  
Regarding Claim 15, Matsumoto discloses the limitations set forth above.  
Modified Matsumoto also discloses that the first adhesive piece spans at least 50 percent or more of the current collector width (Matsumoto [0011]).  As such, because the electrode substrate material is shown to span the entire collector (Figure 1), the 50 percent amount disclosed by Matsumoto reads on the greater than ¼ time of a width of the electrode piece along the width direction and because the second adhesive piece is considered to cover the collector the second adhesive piece width is equal to or greater than ¼ time the width of the electrode piece along the width direction. 

Claim 16 is/are rejected under 35 U.S.C.103 as being unpatentable over Matsumoto (JP H10-074538 with English machine translation and JPO Abstract) in view of Kaito et al. [Kaito] (US 2003/0224242) in further view of Nagamine et al. [Nagamine] (JP H05-47419) as applied to Claim 11 above, in additional view of Oh et al. [Oh] (US 2010/0035144).
Regarding Claim 16, modified Matsumoto discloses the limitations set forth above. 
Although Matsumoto discloses employing polypropylene or polyimide for the adhesive piece paper or film (Matsumoto [0009]—and see note 1 above), Matsumoto does not disclose employing polyethylene terephthalate—as adhesive piece paper.
On the other hand, Oh ([0029]) teaches that polyethylene terephthalate is employed for battery electrode assembly protective tape having stability when contacted 
In view of Oh’s recognition that polypropylene, polyimide, or polyethylene terephthalate are equivalent and interchangeable, it would have been obvious to one of ordinary skill in the art to substitute polyethylene, polypropylene, polyimide, for polyethylene terephthalate and thereby arrive at the present invention.  Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  (See MPEP 2183, In re Ruff)
It would have been obvious to one of ordinary skill in the art to have employed the adhesive piece or adhesive tape material of polyethylene terephthalate that is stable in electrolytes, as taught by Oh, for the polyester or polypropylene resin materials taught by taught by modified Matsumoto, using simple substitution of one known element for another to obtain predictable electrolyte stability results. 

Response to Arguments
Applicant’s arguments filed 18 June 2020 with respect to Claims 1-2, 4, 6-16 with respect to Claims 1 and 11 and their corresponding dependent claims have been considered and are persuasive. Applicant’s arguments, see Remarks of 18 June 2020, with respect to Claims 1 and 11 and their corresponding dependent Claims, have been fully considered and are persuasive.  All of the rejections of the 18 March 2020 Final Action have been withdrawn. 
Applicant’s arguments filed18 June 2020, with respect to the rejection(s) of claim(s) with respect to Claims 1 and 11 and their corresponding dependent Claims, under Matsumoto  in view of Nagamine et al. [Nagamine] (JP H05-47419) and in additional view of Oh et al. [Oh] (US 2010/0035144) have been fully considered and are persuasive.  Therefore, all rejections rejection has been withdrawn.  However, upon further consideration, new ground(s) of rejection are made in view Matsumoto (JP H10-074538 with English machine translation and JPO Abstract) in view of Kaito et al. [Kaito] (US 2003/0224242) and also in further view of Nagamine et al. [Nagamine] (JP H05-47419) and Oh et al. [Oh] (US 2010/0035144). 
In regard to Applicant’s concerning lack of motivation to modify Matsumoto or adhesive piece alignment to edges or ends of the blank foil:
The new prior art of Kaito is applied to further consider limitations of aligning edges of adhesive pieces with the blank foil ends and edges. 
Kaito teaches of a non-active material, such as insulating material further indicated to be an adhesive tape (Kaito [0047], [0071]) being disposed along the lengthwise edges of a blank foil (current collector) as well as the insulating material abutting the end edge of the blank foil or collector ([0059] and Figure 1 item 113 [0050]); such arrangement considered as providing alignment to two edges or sides as well as to alignment at the first end of the blank foil.  The arrangement prevents burs from short circuiting between a collector and an active electrode material part ([0070], [0074], and [0084]). Kaito also teaches that edges are not covered by adhesive pieces but rather covered by ceramic (Kaito [0063]).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRESO whose telephone number is (571)270-7337.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON J GRESO/Examiner, Art Unit 1722 

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722